



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

--------------------------------------------------------------------------------



AGREEMENT FOR THE SUPPLY OF SUGARCANE JUICE AND OTHER UTILITIES


By this private instrument,


AMYRIS BRASIL S.A., a corporation with head office in the City of Campinas,
State of São Paulo, at Rua James Clerk Maxwell, 315, Techno Park, Corporate
Taxpayer Enrollment Number CNPJ/MF No. 09.379.224.0001/20, herein represented in
accordance with its Bylaws and hereinafter simply referred to as “Amyris” or
“Party”; and


PARAÍSO BIONERGIA S.A., a corporation with head office at Rodovia
Brotas/Torrinha, km 7.5, Fazenda Paraíso, in the City of Brotas, State of São
Paulo, Corporate Taxpayer Enrollment Number CNPJ/MF No. 46.363.016/0001-60,
herein represented in accordance with its Bylaws and hereinafter simply referred
to as “Paraíso” or “Party”.


WHEREAS:


(A)    Amyris and its controlling company Amyris, Inc. operate in the research,
development, and sale of fuel and high-performance renewable chemicals and have
developed a microbial technology to convert sugars into these products (“Amyris
Technology”);


(B)    The products manufactured by Amyris include Amyris Biofene™, the
renewable farnesene produced using Amyris Technology (“Biofene”);


(C)    Amyris wishes to install a Biofene plant in an area adjacent to the
facilities of Paraíso (“Amyris Biorefinery”);


(D)    Amyris wishes to purchase from Paraíso sugarcane juice (“Juice”) to be
used as a basic raw material for Biofene production;


(E)    In addition to the Juice, Amyris also wishes Paraíso to supply water and
low-pressure vapor (“Vapor”);



1

--------------------------------------------------------------------------------




(F)    Paraíso is the owner of a sugar and alcohol plant in the City of Brotas,
State of São Paulo (“Plant”), and it wishes to supply to Amyris the products and
utilities mentioned in items (D) and (E) above, as well as to lease to Amyris a
tract of land for installation of Amyris Biorefinery in an area adjacent to its
sugar and alcohol plant;


(G)    The Parties have reached an agreement on the terms and conditions under
which Paraíso wishes to supply and Amyris wishes to purchase Juice and the
utilities described in item (E) above;


(H)    The Parties agree that Amyris shall send to Paraíso all waste produced by
the evaporation and fermentation of Juice for Paraíso to dispose of such waste
at its convenience, it being understood that Amyris shall be exempted from any
liability with regard to the processing of waste sent to Paraíso;


NOW, THEREFORE, the Parties resolve to execute this Agreement for the Supply of
Sugarcane Juice and Other Utilities (“Agreement”), which shall be governed by
the following clauses and conditions, which the Parties hereby mutually grant
and accept:


CHAPTER I - SUBJECT MATTER


1.1.    The subject matter hereof is to regulate the main conditions of supply,
by Paraíso to Amyris, during the term of effectiveness hereof, of the following
products and utilities required for implementation of Amyris Biorefinery: (i)
Juice corresponding to the processing of up to [*] ([*]) tons of sugarcane per
year, as specified in Exhibit I; and (ii) water and Vapor in the volumes
described in Exhibit I.


1.1.1.    Until the annual limit of Juice to be supplied by Paraíso is reached,
as provided in Section 1.1 above, Amyris may only purchase sugarcane juice from
third parties in the event Paraíso is not able to supply Juice to Amyris,
without prejudice to the applicable penalties, as contemplated herein.


1.1.2.    After the annual limit of Juice to be supplied by Paraíso is reached,
as provided in Section 1.1 above, and should Amyris be interested in acquiring
an additional volume of Juice to be used as production input in Amyris
Biorefinery, Paraíso shall have preference in the supply of such additional
volume of Juice, under the same conditions offered by any third party interested
in supplying it. Should




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



2

--------------------------------------------------------------------------------




Paraíso fail to inform in writing that it is interested in supplying the
additional volume of Juice required by Amyris within [*] ([*]) [*] after a
written notice of Amyris requesting the supply of a volume in excess of the
aforementioned annual limit, along with a formal commercial proposal submitted
by the third party interested in supplying the Juice, which proposal shall
inform the price, form of payment, term for supply and other relevant
information relating to the supply of Juice, Amyris may purchase Juice from such
supplier under the same terms and conditions contemplated in the respective
commercial proposal submitted to Paraíso.


1.1.3.    Upon the consent of Paraíso, Amyris may purchase other components with
high concentration of sugar to be used in Amyris Biorefinery, as a temporary
substitute for or in addition to the Juice, such as dextrose, saccharine
sorghum, diluted VHP sugar and others. The Parties hereby agree that Paraíso
shall only withhold the consent contemplated in this section if (i) the annual
limit contemplated in Section 1.1 has not been reached; or if (ii) [*].


1.1.4.    If the limit contemplated in Section 1.1 is not reached and Amyris
still wishes to acquire Juice or other component with high concentration of
sugar from third parties, Amyris shall be allowed to do it provided it pays to
Paraíso the premium agreed in formulas “A” and “B”, as applicable. In this case,
Paraíso shall authorize the product to be purchased from third parties, except
in the event contemplated in item (ii) above.


1.2.    The Parties declare that they executed, on the date hereof, a real
property lease agreement (“Lease Agreement”) by means of which Paraíso leased to
Amyris the tract of land where Amyris Biorefinery shall be installed.


1.2.1.    Without prejudice to other terms and conditions established in the
Lease Agreement, the Parties hereby acknowledge and agree that the necessary
improvements carried out by Amyris in the real property contemplated in the
Lease Agreement, which shall be understood as improvements required for the
proper and actual use of the real property for the purposes for which it has
been




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



3

--------------------------------------------------------------------------------




leased, shall be indemnified by Paraíso provided they are informed by Amyris to
Paraíso in writing at least [*] ([*]) [*] in advance.


1.2.2.    Paraíso shall indemnify Amyris for the valuable improvements, i.e.,
improvements for the purpose of increasing, improving or facilitating the use of
the real property contemplated in the Lease Agreement, provided such
improvements are made by Amyris with the prior written consent of Paraíso, in
accordance with the terms and conditions established in the Lease Agreement.


1.2.3.    Voluntary improvements and those exclusively related to the
construction, installation, assembly, operation and maintenance of Amyris
Biorefinery or, furthermore, any other improvement in addition to those
mentioned in Sections 1.2.1 and 1.2.2 above, shall not be indemnified by
Paraíso, except as otherwise agreed between the Parties.


1.2.4. The machines and equipment of Amyris Biorefinery, as agreed between the
Parties in due course, may be removed by Amyris upon termination of the Lease
Agreement, subject to the conditions established in Section 8.1 below and
provided such removal does not affect the structure and substance of the real
property.


CHAPTER II - EFFECTIVENESS


2.1.    This Agreement shall be effective as from the date of execution hereof,
and it shall remain valid and effective for a period of [*] ([*]) [*], provided
the events of early termination contemplated in Section 8.1 and the automatic
extension of the term of effectiveness hereof upon occurrence of act of God and
force majeure events. In case of act of God or force majeure events,
effectiveness hereof shall be automatically extended for the term of duration of
these events. Should the act of God or force majeure event last longer than [*]
([*]) [*], any of the Parties may request termination hereof by means of written
notice to the other Party, without the imposition of any penalty or fine, it
being understood that only the amounts owed until then by one of the Parties to
the other hereunder, under the Lease Agreement and under other contracts or
agreements executed by the Parties shall be owed.


2.2.    Extension. Extension of the term of effectiveness hereof shall not be
automatic, and it shall depend on the prior written consent of the Parties,
except as otherwise provided in Section 2.1 above.




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



4

--------------------------------------------------------------------------------






CHAPTER III - OBLIGATIONS OF PARAÍSO


3.1.    Paraíso hereby agrees, on its own account and at its own risk, as
follows:


(i)    to supply Juice in accordance with the specifications, volume and other
conditions established in Exhibit I;


(ii)    to supply Vapor and water for operation of Amyris Biorefinery in
accordance with the specifications, volume and other conditions established in
Exhibit I;


(iii)    to properly dispose, at no additional cost to Amyris, of the waste
generated from the evaporation, fermentation and purification of Juice as a
result of the operation of Amyris Biorefinery and sent to Paraíso by Amyris in
the amounts and in accordance with the specifications established in Exhibit II.
Paraíso hereby agrees to receive the waste generated in the operation of Amyris
Biorefinery and to properly dispose of it, and it hereby further agrees to be
liable for such disposal, exempting Amyris from any legal liability, for all
legal purposes and effects, provided Amyris observes the specifications,
instructions and other conditions for the handling of such waste until it is
sent to Paraíso, as established in Exhibit II. Paraíso shall further obtain (if
necessary) and maintain the environmental and regulatory licenses required for
operation of the Plant, including, without limitation to, the handling and
disposal of waste generated from the operation of Amyris Biorefinery sent to it,
pursuant to the provisions hereof;


(iv)    to deliver the tract of land and rights-of-way required for
construction, assembly, operation and maintenance of Amyris Biorefinery and its
corresponding facilities, which tract of land and rights-of-way are owned by
Paraíso and leased to Amyris;


(v)    to supply all documents and to perform all required administrative and
legal actions for the purpose of assisting Amyris to comply with all rules,
procedures and requirements relating to the establishment of a branch of Amyris
on the tract of land leased by Paraíso. Should Paraíso incur costs and expenses
to obtain documents or to perform the administrative and legal actions described
in this

5

--------------------------------------------------------------------------------




item, and provided these documents or actions do not result from legal
obligations imposed to Paraíso, Paraíso shall give Amyris notice of the need to
incur these costs, informing the amount to be disbursed. Should Amyris authorize
the disbursement of such funds, it shall reimburse them within five (5) days as
of submission of the corresponding proofs of payment and receipts. Such
authorization (and consequent disbursement) may not be withheld by Amyris in
case the expenses referred to in this item are in accordance with reasonable
market prices;


(vi)    should Amyris need the supply of a volume of water in excess of the
volume established in Exhibit I, Paraíso shall use its best efforts to perform
all possible actions to assist Amyris in obtaining the rights required to use an
additional volume of water; and


(vii)    to assist Amyris in obtaining all environmental and regulatory licenses
required for implementation and regular operation of Amyris Biorefinery.


3.2.    In the event of alienation of the real property where Amyris Biorefinery
is located, Amyris, as lessee, shall have the right of first refusal to acquire
such tract of land. Should Amyris fail to exercise its right of first refusal,
the new purchaser shall comply with the specific obligations of Paraíso to
Amyris under the Lease Agreement. The Parties shall register the Lease Agreement
with the competent Real Estate Registry Office for it to produce its regular
effects and, notwithstanding the above, Paraíso shall inform the possible
purchasers of the existence hereof and of the Lease Agreement, warning them of
the need to comply with the obligations contemplated in the Lease Agreement
relating to such real property.


CHAPTER IV - OBLIGATIONS OF AMYRIS


4.1.    It shall be incumbent upon Amyris:


4.1.1.    During the Implementation Phase of Amyris Biorefinery:


(i)    to obtain the construction, implementation and operating licenses of
Amyris Biorefinery; and



6

--------------------------------------------------------------------------------




(ii)    to provide the required connections so as to allow the Juice to be
directly supplied to Amyris Biorefinery and the waste to be directly sent to the
Plant, incurring the resulting costs.


4.1.2    During the Operational Phase:


(i)    to maintain in force all licenses and authorizations required for
conduction of its activities, especially those required for the construction,
installation and operation of Amyris Biorefinery;


(ii)    to timely pay all invoices issued in accordance with this Agreement for
collection of the price to be paid for the Juice and other utilities supplied
hereunder, in accordance with the payment conditions established in Section 7.2;
and


(iii)    to return to Paraíso the waste generated from operation of Amyris
Biorefinery, pursuant to the specifications and volumes informed in Exhibit II.


CHAPTER V - MUTUAL OBLIGATIONS


5.1    At any time as of commencement of effectiveness hereof , any of the
Parties shall (i) inform the other Party within at most [*] ([*]) [*] after it
becomes aware of or receives any summons, subpoena, judicial, extrajudicial or
administrative notice that may result in an obligation to indemnify of any of
the Parties, as provided herein, or which could otherwise directly or indirectly
affect the implementation, construction or operation of Amyris Biorefinery,
including governmental requirements and orders, examinations, inspections,
evaluations, audits, legal actions, among others, it being understood that such
Party shall immediately provide the other Party with a copy of such documents
and inform it of the measures already adopted; and (ii) immediately inform the
other Party of any threatened or actual event that could interfere in, delay,
prevent or stop, for any reason, the implementation, construction, commissioning
and operation of Amyris Biorefinery, as well as adopt and suggest measures for
resolution thereof.


5.2    It shall be further incumbent upon the Parties:




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



7

--------------------------------------------------------------------------------




(i)    to be liable for its employees or employees of its subcontractors,
including, as the case may be, for all costs, taxes and contributions directly
or indirectly owed as a result of their respective activities, such as: social,
labor, social security and insurance charges, taxes, fees, emoluments and tax or
social insurance contributions, premium pay for dangerous work and others, as
required in accordance with their functions;


(ii)    to provide, for control and verification purposes, any documents that
prove the existence and compliance with contractual, labor, social security,
tax, social, severance guarantee fund and other legal obligations, including,
without limitation to, Debt Clearance Certificates (Brazilian Social Security
Institute, or INSS) and Tax Clearance Certificate (CRF) of its employees or
employees of its contractors, should this be the case, used in its activities;


(iii)    to be liable for any and all legal actions, claims, or complaints
brought by its employees, representatives and/or contractors relating to its
activities, being liable for any lien the other Party may incur during
effectiveness hereof as a result of such actions, claims, or complaints.


5.3.    Default. In the event of failure to comply with the obligations
contemplated herein or in the Lease Agreement and provided no penalty is
contemplated in the other agreements, the innocent Party shall give the
defaulting Party notice of such default. Should such default not be cured within
[*] ([*]) [*] after the notice of default is sent, the defaulting Party shall be
subject to a daily pecuniary fine equivalent to [*] Brazilian Reais (R$[*]) from
the date on which the default is verified to the date it is cured, without
prejudice to the right to terminate this agreement pursuant to the provisions of
Section 8.1, as well as to the exercise of other rights contemplated in such
instruments.


5.4.    Obligation to Indemnify. Each Party (hereinafter referred to as
“Indemnifying Party”) assumes the obligation to fully and unconditionally
indemnify the other Party (hereinafter referred to as “Indemnified Party”),
without any limitation relating to time and amount, for:


(i)    the provision of false, inaccurate or insufficient representations and
warranties or the breach or violation of representations and warranties provided
herein, especially those provided in Chapter VI, or




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



8

--------------------------------------------------------------------------------




the provision of false, inaccurate or incomplete representations during the
phases preceding execution hereof;


(ii)    any and all direct and actual damages, it being understood that neither
Party shall be held liable for indirect Damages, loss of income, and ceasing
profits of the Indemnified Party which result from breach of or noncompliance,
by the Indemnifying Party, with any of its duties or obligations contemplated
herein;


(iii)    any and all losses or damages of any amount relating to liabilities or
contingencies of any kind related hereto and which have been caused by fault or
malice of the Indemnifying Party, including, without limitation to, any labor,
social security, tax, civil, commercial, environmental, regulatory or any other
liability or contingency of any kind (the losses and damages described in this
item and in items (i) and (iii) above are hereinafter collectively referred to
as “Losses”).


5.5.    Payment. Any and all amounts resulting from the provisions of Section
5.4 owed by one of the Parties to the other shall be paid within at most [*]
([*] [*] as from the date of receipt, by the nonperforming Party, of a
collection notice to be sent by the aggrieved Party.


CHAPTER VI - REPRESENTATIONS AND WARRANTIES OF THE PARTIES


6.1    Representations and Warranties of the Parties. Each Party hereby
represents and warrants the following to the other Party:


(i)    each Party is a company duly organized and validly existing in accordance
with the applicable law, and it has the power and authority to conduct its
business, hold and dispose of its properties, execute this instrument and comply
with the obligations contemplated herein;


(ii)    execution hereof and compliance with the obligations contemplated herein
have been duly authorized and approved by all required corporate actions and do
not require any approval or consent of any other person, including spouses, or
any governmental authorization that has still not been obtained and which is in
full force and effect;




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



9

--------------------------------------------------------------------------------




(iii)    except for [*], and to the best knowledge of the Parties, there is no
actual or threatened action or proceeding in progress before any court,
governmental authority or arbitrator which can be reasonably expected to
significantly and adversely affect the financial condition or operations of the
Parties, or their ability to comply with their obligations hereunder or,
furthermore, able to affect the legality, validity or enforceability of said
obligations.


6.2.    Representations and warranties of Paraíso:


(i)    Liability for Environmental Contingencies. Paraíso ensures that it is in
compliance with any and all laws applicable to its business, especially the
applicable environmental law, and that it is not aware of any fact that may
result in Losses, damages or environmental liabilities, or which may affect the
continuity, existence, formation, validity and effectiveness hereof;


(ii)    Noncompliance with the Environmental Law. Should the existence of any
environmental liability, nonconformity or noncompliance with the environmental
law be detected with regard to the period preceding commencement of
implementation and construction of Amyris Biorefinery, or during the period of
implementation, commissioning and operation of Amyris Biorefinery and which, in
this latter case, is proven to be exclusively attributable to Paraíso and to
affect regular compliance with this Agreement, Paraíso shall be solely and fully
liable for all expenses for immediate remediation of the affected area and/or
for the illegality, as well as for any order and notification issued by a
governmental authority and for any Losses caused to Amyris. Paraíso shall
immediately perform all required actions, including judicial and/or
extrajudicial actions, for the implementation, construction, commissioning or
operation of Amyris Biorefinery not to be interrupted, performing all required
actions to cease he interruption as soon as possible in case such interruption
is inevitable. Should Paraíso fail to adopt the required measures or to perform
the required actions as mentioned above, Amyris may adopt the required measures
and perform the required actions, and Paraíso hereby agrees to reimburse all
expenses or amounts spent by Amyris in this regard within [*] ([*]) [*] as of
the issuance of a notice, which shall be accompanied by the corresponding proofs
of payment and receipts.




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



10

--------------------------------------------------------------------------------




(iv)    Compliance with the [*]. Paraíso represents and warrants to Amyris that
execution hereof does neither violate the [*]. Paraíso has adopted and shall
adopt all measures to, should it be required to do it under [*].


6.3.    Amyris, in turn, agrees, during implementation, construction,
commissioning, operation and/or disassembly of Amyris Biorefinery, to fully
comply with all environmental obligations contemplated in the environmental laws
and regulations currently in force and which may be created, enacted and/or
published, as well as to promptly comply with all environmental orders issued by
any public authority, being liable for the damages proved to have been caused by
it to the real property and to Paraíso during installation of Amyris Biorefinery
and during effectiveness hereof and/or of the Lease Agreement.


6.4.    The Parties' liability to indemnify the other Party for damages caused
to the latter in view of the failure to comply with the environmental law and
related rules, as provided in Section 6.2, item (ii) and in Section 6.3, shall
remain in full force for an indefinite term, even after termination or
rescission hereof.


CHAPTER VII - MECHANISMS FOR REQUESTS AND SUPPLIES, PRICE AND PENALTIES FOR
FAILURE TO SUPPLY


7.1.    Mechanism for requests and supplies:


7.1.1.    As from the month in which Amyris Biorefinery starts operations, on
the [*] day of each [*], Amyris shall establish the volume and weekly schedule
of delivery of Juice for the following [*], subject to the maximum annual limit
contemplated in Section 1.1 above. Amyris shall issue an order for each request
for the supply of Juice hereunder. Such order may be formalized by email or fax
with transmission confirmation, and it shall mention the volume of each lot
(understood as the volume of Juice supplied per week).




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



11

--------------------------------------------------------------------------------




7.1.2.    The weekly schedule and the volume of Juice may be changed at the sole
discretion of Amyris, provided Amyris informs Paraíso [*] ([*]) [*] before the
estimated date of supply of new volumes of Juice.


7.1.3.    Paraíso shall supply the Juice in accordance with technical
specifications approved by the Parties and duly explained in Exhibit I. The
proportion of water and Vapor to be supplied by Paraíso for each cubic meter of
Juice delivered is also identified in Exhibit I.


7.1.4.    The volume of waste to be sent by Amyris to Paraíso for proper
disposal is identified in Exhibit II.


7.1.5.    The Parties agree that Paraíso may not supply, on any day, a volume of
Juice in excess of the daily capacity of Amyris' evaporators (or fermentators),
which corresponds to [*] cubic meters per hour ([*] m3/hour).


7.1.6.    The Parties acknowledge and agree that Paraíso shall only be required
to supply Vapor and Juice to Amyris hereunder during sugarcane harvesting.


7.1.7.    Notwithstanding the above, Paraíso agrees that Amyris may, should it
wish to do so, operate the Biorefinery during the off-season, for which reason
it hereby agrees to (i) grant Amyris access to the infrastructure shared by
Amyris Biorefinery and Paraíso Plant throughout the year, allowing, among other
actions, Amyris Biorefinery to use the water available at the Plant throughout
the year, and (ii) use its best efforts to continue supplying Vapor and Juice to
Amyris during the sugarcane off-season. For that purpose, Paraíso shall inform
Amyris in writing, ideally at least [*] ([*]) [*] before commencement of the
off-season period, if it will be able to supply these products to Amyris or not,
as well as the conditions under which it intends to do it. Should Amyris accept
the conditions for the supply of Juice and Vapor during the off-season period,
supply of these utilities shall be subject to the rules contemplated herein,
except as otherwise specifically agreed between the Parties for the off-season
period.


7.2.    Price.




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



12

--------------------------------------------------------------------------------




7.2.1.    Amyris shall pay for the Juice, which price includes payment for the
Vapor and water supplied proportionally to the Juice delivered (in the
proportion and in accordance with the provisions of Exhibit I), the (i)
opportunity cost of [*] plus a premium calculated in accordance with formula “A”
informed in Exhibit III, or the (ii) opportunity cost of [*] plus a premium
calculated in accordance with formula “B” informed in Exhibit III, whichever is
lower.


7.2.2.    After the price for each ton of Juice supplied is calculated in
accordance with the provisions of Section 7.2.2. above, the amount to be monthly
paid for the total volume of Juice supplied in a certain month shall be the
amount defined in Exhibit IV.


7.2.3.    Should Paraíso decide to include [*] in its product portfolio and
invest in the Plant for purposes of enabling it to produce [*] in substitution
for the production of [*], wholly or in part, the Parties shall renegotiate in
good faith the remuneration for the Juice and other utilities supplied, so that
the [*] opportunity cost parameters also reflect the opportunity cost of the
volume of [*] Paraíso ceases to produce every month as a result of the supply of
Juice to Amyris, based on its installed capacity and on the production policy
then adopted by Paraíso.


7.2.4.    Should, for any reason, the products that are or may be used as a
basis to calculate the Price of Juice and other utilities supplied - which are:
[*], [*] and [*] - no longer be produced in commercial scale by the usual
domestic producers, the Parties shall renegotiate in good faith new parameters
to determine the Price of the utilities supplied.


7.2.5.    Should macroeconomic circumstances result in an evident economic and
financial unbalance in the contractual relationship hereby agreed, the Parties
shall negotiate in good faith an adjustment to the nominal price of the premium
paid on the [*] price and on the premium paid on the [*] price identified in
formulas “A” and “B” of Exhibit III.


7.3.    Penalties for Failure to Supply.


7.3.1.    Should, in a given month, Paraíso fail to supply [*] percent ([*]%) of
the programmed volumes to be supplied, as determined by Amyris pursuant to the
provisions of Section




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



13

--------------------------------------------------------------------------------




7.1.1 above, Paraíso shall be subject to a fine corresponding to [*] of
Brazilian Real (R$[*]) per volume of Juice that, if processed, would be
equivalent to [*] Paraíso failed to supply during such month.


7.3.2.    Should the supply of Vapor and water by Paraíso to Amyris be
interrupted and should this interruption not be related to the failure to supply
Juice as provided in Section 7.3.1 above, Paraíso shall be subject to a fine
corresponding to the same amount above per volume of Juice that, if processed,
would be equivalent to [*] Amyris has not been able to evaporate or ferment.


7.3.3.    Paraíso shall not be held liable under the provisions of Section 7.3.1
above in the event it fails to supply the volume of Juice scheduled for a
certain month as a result of weather conditions that impede, delay or in any way
affect the production of Juice. In this case, however, Paraíso agrees to give
priority to the supply of Juice to Amyris over production of its other products,
until the volume of Juice requested by Amyris for the month in which the Juice
has not been duly supplied is reached, subject to the maximum volumes of supply
of Juice described in Section 7.1.5, as well as to the limits and other
obligations of Paraíso relating to the production of other products as a result
of [*].


7.3.4.    The fines contemplated in Sections 7.3.1 and 7.3.2 shall be applied
without prejudice to the possibility of early termination hereof, pursuant to
the provisions of Section 8.1 below, or to the claim for damages hereby agreed.


7.4.    Payment Conditions.


7.4.1.    By the [*] ([*]) [*] of the [*] following the [*] of supply of Juice,
Paraíso shall issue an invoice relating to the volume consumed in the preceding
month. Amyris shall pay Paraíso within [*] as from the date of receipt of the
corresponding invoice.


7.4.2.    In the event of late payment of the invoices issued by Paraíso under
Section 7.4.1 above, Amyris shall be subject to payment of default interest of
[*] percent ([*]%) per [*] or fraction thereof, as well as to inflation
adjustment based on the [*], or [*],




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



14

--------------------------------------------------------------------------------




applicable on the outstanding amount from the maturity date of the corresponding
invoice to the date of actual payment, without prejudice to other penalties
contemplated herein.


7.4.3.    Except in the event of lack of supply or of proof of supply of Juice,
water and Vapor by Paraíso in noncompliance with the specifications and
conditions contemplated in Exhibit I, should Amyris fail to pay the amounts owed
to Paraíso in accordance with the terms and conditions contemplated in Sections
7.4.1 and 7.4.2 above within [*] ([*]) [*] as from the maturity date of any
invoice issued by Paraíso, Paraíso may (i) suspend the supply of Juice, Vapor
and water until all amounts owed by Amyris to Paraíso hereunder are paid; or
(ii) decide to continue supplying such products and impose the daily fine
contemplated in Section 5.3 above; or also (iii) terminate this Agreement in
accordance with the provisions of Section 8.1 below, without prejudice to the
right to charge, by the appropriate legal means, the amount of the outstanding
invoices, in addition to the corresponding contractual and legal charges.


7.5.    Measurement. Measurement of the volume and quality of Juice and
utilities supplied by Paraíso to Amyris, and of the volume of waste sent to
Paraíso, as well as verification of compliance thereof with the specifications
contemplated herein, shall follow the rules and procedures contemplated in
Exhibit V.


CHAPTER VIII - EARLY TERMINATION; REIMBURSEMENT FOR LOSSES


8.1.    Events. This Agreement may be terminated by operation of law before the
end of the term of effectiveness contemplated in Section 2.1 in the following
events:


(i)    by any of the Parties, if for any reason beyond the control of the
Parties the licenses required for construction, installation and operation of
Amyris Biorefinery are not granted;


(ii)    by the aggrieved Party, in the event of noncompliance with any
obligation contemplated herein which is not cured within [*] ([*]) [*] as from
receipt of a notice from the aggrieved Party;




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



15

--------------------------------------------------------------------------------




(iii)    by the other Party, in the event any of the representations and
warranties provided by the Parties in Chapter VI loses, wholly or in part, truth
and validity with regard to the Party that has provided it;


(iv)    by any of the Parties, in the event any applicable law is enacted or any
final court order is published and such law or court order provenly renders
completion of the activities contemplated herein impossible or economically
unviable;


(v)    by the other Party, in the event any of the Parties undergoes
liquidation, is declared bankrupt, files a petition in bankruptcy, adopts a full
or partial liquidation plan, promotes its own dissolution, files for judicial
reorganization or enters into an agreement with creditors (except for the [*]),
or enters into a transaction involving its merger or consolidation,
capitalization, reclassification, restructuring or other reorganization
exclusively for a purpose corresponding to the submission of a plan for judicial
reorganization or agreement with creditors, or private agreement, pursuant to
the provisions of or under Brazilian Federal Law No. 11101/2005;


(vi)    if, until Amyris Biorefinery starts operations and for reasons beyond
the control of the Parties, Amyris is not able to guarantee, by means of
agreements with third parties, or on its own account, the supply of a sufficient
volume of utilities required for operation of Amyris Biorefinery, in which case
neither the claim for damages contemplated in Section 8.2 nor any other penalty
shall apply.


8.2.    Reimbursement for Losses resulting from Early Termination. The Party
responsible for early termination hereof, by negligence or malice, shall be
subject to payment of the amount corresponding to the Losses incurred by the
other Party and any possible penalties contemplated herein or in other
instruments executed between the Parties, which payment shall be made within at
most [*] ([*]) [*] as from receipt of a notice by the defaulting Party.


8.3.    Removal of assets. At the end of the term of effectiveness hereof or
upon termination of the Agreement in accordance with the provisions of Section
8.1 above, by Amyris' fault, the Lease Agreement shall also be terminated and
Amyris may remove from the leased area any and all equipment it has installed
therein for purposes of assembling Amyris Biorefinery. Amyris shall pay the rent
agreed




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



16

--------------------------------------------------------------------------------




under the Lease Agreement for a reasonable term, as required for complete
removal of the assets owned by Amyris, as well as all costs and expenses
incurred for removal of these assets.




8.3.1.    Amyris shall be solely and exclusively liable for and it shall observe
all procedures, conditions and cautions contemplated in the environmental law
for removal of any equipment, product or material during disassembly of Amyris
Biorefinery.


CHAPTER IX - FUTURE BUSINESS OPPORTUNITIES


9.1.    Expansion of Amyris Biorefinery. After Amyris Biorefinery starts
operations and should Amyris wish to increase the production capacity of the
plant, Paraíso shall have an option to invest in the increase in the production
capacity of Amyris Biorefinery. Should the investment involved in the option
contemplated in this section be represented by the purchase of capital stock of
the company holding Amyris Biorefinery's business, the direct interest to be
held by Paraíso in the voting stock of such company shall not exceed [*] percent
([*]%).


9.2.    The Parties agree to study and negotiate in good faith the interest to
be held by Paraíso in Amyris Biorefinery, especially the terms and conditions
applicable to the structure, corporate governance, profit distribution, rights
of first refusal and other matters of interest to the Parties.


9.3.    The Parties hereby agree that the rights to sell Biofene, as well as any
other product manufactured using Amyris Technology, shall be owned at all times
by Amyris and/or its controlling company Amyris Inc., as the case may be,
regardless of the transaction to be carried out between the Parties under
Sections 9.1 and 9.2 above.


9.4.    Amyris' interest in increasing the production capacity of Amyris
Biorefinery shall be informed in writing to Paraíso at least [*] ([*]) [*]
before the scheduled date for such increase, and the applicable notice shall
inform the amount of the investment, the term for contribution of funds, a
description of the assets and services for which the investment will be used and
other relevant conditions (“Terms of Investment”). Should the amount involved in
the option contemplated in this Chapter IX be invested in the purchase of equity
interest in the company holding Amyris Biorefinery's




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



17

--------------------------------------------------------------------------------




business, the amount to be invested by Paraíso in the increase in the production
capacity of Amyris Biorefinery shall be fully invested in the subscription and
payment of new common shares or units of capital issued by the company holding
Amyris Biorefinery's business (“Amyris SPE”). The Parties agree that subject to
the restriction mentioned in Section 9.1 above, the subscription price relating
to the units of capital or shares issued by Amyris SPE shall be determined on
the basis of similar criteria to those adopted for capitalization, either in
cash or by means of the contribution of assets of Amyris Biorefinery carried out
by Amyris in such company, thus preventing Paraíso's investment in Amyris SPE
from resulting in an interest manifestly disproportional to the capital invested
by it vis-à-vis the amount contributed by Amyris.


9.5.    The Parties acknowledge and agree that, should Paraíso exercise the
option to invest in the expansion of the production capacity of Amyris
Biorefinery, the contributed amounts shall be wholly used for the purchase of
equipment, machines and other assets, formation of working capital, as well as
in the engagement of services and lease of goods exclusively required for
expansion of the production capacity of Amyris Biorefinery or for the creation
of reserves duly approved by Paraíso.


CHAPTER X - CONFLICT RESOLUTION


10.1.    Negotiation between the Parties. The Parties shall use their best
efforts to try to amicably resolve all conflicts resulting herefrom. In the
event of any conflict, the Party interested in resolution thereof shall give the
other Party written notice of its interest to conduct amicable negotiations in
good faith, in order to resolve the conflict within [*] ([*]) [*] as from
receipt of the notice.


10.2.    Arbitration. Should the Parties fail to reach an amicable agreement
with regard to the conflict after the end of the term referred to in Section
10.1 above, any and all doubts, matters and conflicts in general relating hereto
shall be resolved by arbitration, in accordance with the Conciliation and
Arbitration Rules of the Brazil-Canada Chamber of Commerce, in a proceeding to
be conducted by the Brazil-Canada Chamber of Commerce, except for the situations
involving failure to comply with obligations to pay net and certain amounts,
which may be charged by means of a process of execution.


10.3.    Additional Rules. The provisions of Law No. 9307/1996 shall apply
whenever the procedural rules of the Brazil-Canada Chamber of Commerce are
silent with regard to any procedural aspect.




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



18

--------------------------------------------------------------------------------




10.4.    Jurisdiction of the Arbitral Tribunal. The Arbitral Tribunal shall be
entitled to resolve any conflicts relating to the dispute, including incidental,
provisional, coercive or interlocutory conflicts, it being understood that the
arbitrators may not decide in equity.


10.5.    Composition of the Arbitral Tribunal. The Arbitral Tribunal shall be
composed of three (3) arbitrators, one of whom shall be appointed by Amyris,
other by Paraíso and the third, who shall chair the Arbitral Tribunal, shall be
appointed by the arbitrators designated by the Parties. Should the arbitrators
appointed by the Parties fail to reach an agreement with regard to the third
arbitrator, such arbitrator shall be designated in accordance with the rules of
the Brazil-Canada Chamber of Commerce, within at most [*] ([*]) [*] as of the
date of such deadlock.


10.6.    Place of Arbitration. Arbitration shall be conducted in Portuguese in
the City of São Paulo, Brazil. The arbitration award shall be issued in the City
of São Paulo.


10.7.    Confidentiality. The arbitration proceedings, as well as the documents
and information submitted to arbitration, shall be granted confidential
treatment in accordance with the provisions of Sections 11.9 through 11.12
hereof.


10.8.    Enforcement of the Arbitration Award. The arbitration award to be
issued by the Arbitral Tribunal may be submitted to any court empowered to order
enforcement thereof, which court order shall be final and binding with regard to
the merits thereof and which shall be binding upon the Parties, which hereby
expressly waive any appeal.


10.9.    Resort to the Courts. Notwithstanding the provisions of this Chapter
IX, each Party reserves the right to resort to the Judiciary for purposes of (a)
ensuring commencement of arbitration proceedings, (b) obtaining provisional
remedies to protect rights before commencement of arbitration, it being
understood that no such proceeding shall be deemed a waiver of arbitration as
the sole form of conflict resolution chosen by the Parties, (c) enforcing any
decision of the Arbitral Tribunal, including, without limitation to, the
arbitration award, and (d) claiming, should this be the case, nullity of the
arbitration award, as provided by law. Should both Parties resort to the
Judiciary, the Parties hereby elect the Court of the Judicial District of
Campinas, State of São Paulo, to hear any legal action.




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



19

--------------------------------------------------------------------------------




CHAPTER XI - FINAL PROVISIONS


11.1.    Amendment to the Law. Should any law, rule, instruction, executive
order or any other legal provision be amended or created, especially, without
limitation to, laws, rules, instructions or executive orders contemplating tax
or environmental matters, which directly and indirectly excessively affect the
economic and financial balance hereof, the Parties shall negotiate in good faith
an adjustment to the amounts and terms of this Agreement in order to restore the
contractual balance hereof.


11.2.    Taxes. All taxes, fees and contributions and other tax, social security
labor or environmental duties or charges levied on the operations and
obligations assumed herein or resulting herefrom shall be incurred by the
Parties in accordance with the provisions of the applicable law.


11.3.    Binding Effect. This instrument shall be binding upon the Parties and
their successors on any account, pursuant to the provisions of the Applicable
Law.


11.4.    Entire Agreement. This instrument revokes and supersedes all previous
agreements or negotiations of any kind between the Parties.


11.5.    Assignment. This instrument may only be assigned by means of the
execution of a specific private instrument signed by all Parties.


11.6.    Applicable Law. This instrument shall be governed and construed in
accordance with the laws of the Federative Republic of Brazil (“Applicable
Law”).


11.7.    Partial Nullity and Omissions. No nullity of any provision hereof or
omission relating to any matter relating to the subject matter hereof shall
affect the validity of the remaining provisions of this instrument. In these
cases, the Parties shall agree on actual solutions most near (in economic terms)
to their intent at the moment of execution hereof.


11.8.    Notices. All notices addressed in accordance with the provisions hereof
shall be in writing and delivered “personally” against receipt provided by the
other Party, it being understood that personal

20

--------------------------------------------------------------------------------




delivery may be replaced by facsimile with acknowledgment of receipt, courier
with acknowledgment of receipt or certified mail, return receipt requested, but
always to the following addresses and to the attention of the following
representatives of the Parties:


If to Amyris:
Attn.: [*]
Rua James Clerk Maxwell, 315, Techno Park
Campinas, São Paulo
Email: [*]


If to Paraíso:
Paraíso Bioenergia S.A.
Attn.: Management
Estrada Brotas Torrinha km 7.5
Brotas
São Paulo


11.9.    Confidentiality. Each Party shall grant (and shall ensure that its
contractors, subcontractors, consultants and agents, as well as all successors
and permitted assignees thereof grant) confidential treatment to all documents
and other technical or commercial information, whether oral, written or
otherwise, provided to it by the other Party or on its behalf and which relates
to this instrument, to any of the transactions or actions contemplated herein,
to the business or activities of the other Party or to all information and
documents obtained during any inspection conducted in accordance with the
provisions hereof. Except as required by the applicable law, none of the Parties
shall publish or otherwise disclose or use the aforementioned information for
private purposes, except as required for compliance with its obligations
hereunder. Should one of the Parties be required by law or regulation to
disclose information on this Agreement to investors, creditors and other
interested third parties, it shall inform the other Party of the need and intent
to disclose such information, and the Parties shall negotiate the time and form
of such disclosure in good faith.


11.10.    Authorization for Disclosure. Notwithstanding the provisions above,
each Party acknowledges and accepts that the aforementioned documents and
information may only be disclosed by the Party to




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



21

--------------------------------------------------------------------------------




its affiliates, employees, advisers, consultants, counsel, actual and
prospective investors and other third parties upon the express consent of the
other Party. In addition, each Party shall inform such affiliates, employees,
advisers, consultants, counsel, actual and prospective investors and other third
parties of the existence of the confidentiality obligation agreed in Section
10.7 above, ensuring compliance with such provision by these entities or
individuals.


11.11.    Exceptions. The provisions on confidential information above shall not
apply to (a) any information that has entered the public domain otherwise than
by breach of this instrument; (b) information that is or comes to be in the
possession of the receiving Party before the aforementioned publication and
disclosure and that has not been obtained in violation of any confidentiality
obligation; or (c) information obtained from third parties the receiving Party
believes, after reasonable investigation, were free to disclose it, provided
such information has not been obtained by the receiving Party in noncompliance
with any confidentiality obligation.


11.12.    Survival of the Confidentiality Obligation. The provisions relating to
Sections 11.9 and 11.10 shall survive termination hereof, and they shall,
however, expire and lose effectiveness [*] ([*]) [*] after the end of the Term
of Effectiveness, except with regard to information on the business and
activities of each Party, which shall remain protected by the confidentiality
obligation regardless of the term mentioned in this Section.


11.13.    Forbearance. No forbearance of the Parties with regard to compliance
with obligations of the other Party or with regard to the regular and timely
exercise of their rights shall constitute a desistence of, amendment to,
modification, waiver or novation of any of the rights hereby established,
contemplated and agreed.


11.14.    No Representation. None of the Parties or their agents, employees,
contractors or representatives:


(i)    shall be deemed, for any reason, agents, employees or representatives of
the other Party;


(ii)    shall have authority to enter into any agreement or commitment or to
assume any liability or obligation on behalf of the other Party; or




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



22

--------------------------------------------------------------------------------




(iii)    shall represent third parties that have any right against the other
Party.


11.15.    Inexistence of Employment and Corporate Relationship. This agreement
does not create any employment relationship between the employees and
representatives of Amyris and Paraíso. In addition, this instrument does neither
create nor can be deemed to create any agency, representation or corporate
relationship or association between the Parties.


11.16.    No Joint or Subsidiary Tax Liability between the Parties. Each Party
shall be individually and exclusively liable for payment of all taxes required
by the tax law, and each Party shall file all tax returns and make all required
registrations, so as to comply with all its obligations to the tax authorities,
without any joint or subsidiary liability.


11.17.    Wording. The references contained herein only refer to the Chapters,
Sections and Exhibits hereto, except as otherwise expressly indicated.


11.18.    Captions and Headings. The captions and headings are merely indicative
and do not serve the purpose of limiting rights or changing definitions
expressly adopted herein.


11.19.    Specific Performance. Subject to the provisions of Chapter IX, this
instrument grants the Parties the right to seek, as established in the Brazilian
Code of Civil Procedure, specific performance of the obligations contemplated
herein.


11.20.    Amendments. This instrument may only be amended by means of a written
instrument signed by both Parties.


IN WITNESS WHEREOF, the Parties execute this AGREEMENT FOR THE SUPPLY OF
SUGARCANE JUICE AND OTHER UTILITIES in three (3) counterparts of equal contents
and form, in the presence of the undersigned witnesses.


São Paulo, March 18, 2011



23

--------------------------------------------------------------------------------




AMYRIS BRASIL S.A.


/s/ Roel Win Collier
Name: Roel Win Collier
Title:
__________________________________
Name:
Title:



PARAÍSO BIOENERGIA S.A.


/s/ Dario Costa Gaeta
Name: Dario Costa Gaeta
Title: Chief Executive Officer
_______________________
Name:
Title:
_______________________
Name:
Title:



Witnesses:


1. /s/ Gabriel Mundim                /s/ Isadora Chansky Cohen
Name: Gabriel Mundim                Isadora Chansky Cohen
ID: [*]                        ID: [*]
CPF/MF: [*]                     CPF/MF: [*]




[Signature page of the Agreement for the Supply of Sugarcane Juice and Other
Utilities executed on March 18, 2011 by and between Amyris Brasil S.A. and
Paraíso Bioenergia S.A.]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



24

--------------------------------------------------------------------------------




EXHIBIT I: JUICE, VAPOR AND WATER SPECIFICATIONS
Clarified and filtered sugarcane juice


1.1    Juice specifications


parameters
Amounts
Brix
[*]
Insoluble solids
[*]
Sulfite
[*]
 
 
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]



1.2. References for analysis


•    Brix - analysis by the [*] method [*]


•    Insoluble solids - methodology according to [*]


•    Sulfite - [*] method, according to: [*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



25

--------------------------------------------------------------------------------




•    Microorganisms Count - methodology pursuant to [*]


•    Pol - Polarity (Sucrose Concentration), pursuant to [*]


•    AR - Reducing Sugars, according to [*], pursuant to [*]


1.3.    Determination of Juice quality parameters


1.3.1.    Composite sampling


•    Amyris and Paraíso shall install composite sampling systems at the
appropriate places of the transfer line. [*]


•    [*]


•    [*]


•    [*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



26

--------------------------------------------------------------------------------




•    [*]


•    [*]


•    [*]


•    [*]


1.4.    Pol and AR (Reducing Sugars) analyses for ART determination


•    method: Pol - Polarity (Sucrose Concentration), pursuant to item 1.2


•    laboratory equipment to be used: [*]


•    AR method pursuant to item 1.2


•    laboratory equipment to be used: [*]


1.5.    Formula to calculate ART in the juice


[*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



27

--------------------------------------------------------------------------------




[*]


1.6.    Interlaboratory operationality


•    [*]


•    [*]


•    [*]


•    [*]


•    [*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



28

--------------------------------------------------------------------------------








•    [*]


•    [*]


•    [*]


2.    [*] vapor with the following characteristics


2.1.    Specification:
[*]
    
2.2.    Amounts:
[*]


3.    Process water with the following characteristics


3.1.    Specification:


pH:                [*]
Chlorides:            [*]
Hardness:            [*]
Sulfites:                [*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



29

--------------------------------------------------------------------------------




Silica:            [*]
Suspended solids:        [*]


3.2.    Volumes:
[*]


4.    Water for [*]
[*]


4.1.    Volumes:
[*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



30

--------------------------------------------------------------------------------




EXHIBIT II: WASTE SPECIFICATIONS - EFFLUENTS AND VINASSE


1)    Vinasse with the following characteristics:
Characterization - typical amounts:
potassium:    [*]
farnesene:    [*]


Volumes:
[*]


2)    Wastewater with the following characteristics:
Characterization - typical amounts:
pH:        [*]
DQO:        [*]
[*]


Volumes:
[*]


3)    Condensed Water with the following characteristics:
Characterization - typical amounts:
[*]


Volumes:
[*]


4)    Water from [*]
Volumes:
[*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



31

--------------------------------------------------------------------------------




EXHIBIT III: DETERMINATION OF THE PRICE OF JUICE


A)


(i)    The price of Juice is calculated based on the opportunity cost of [*]
plus a premium, using the following formula:


[*]


Where,


(i)    [*]


(ii)    [*]


(iii)    [*]


(iv)    [*]


or


B)


Juice Price (R$/ton) = [*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



32

--------------------------------------------------------------------------------




(i)    [*]


(ii)    [*]


(vii)    [*]


(viii)    [*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.





33

--------------------------------------------------------------------------------




EXHIBIT IV: CALCULATION OF THE MONTHLY AMOUNT TO BE PAID FOR THE TOTAL VOLUME OF
JUICE SUPPLIED EVERY MONTH


MonthlyAmount = [(Juice Price) x Q] [*]


Where,


MonthlyAmount = amount to be paid for the total volume of Juice supplied in the
corresponding month (R$);


Juice Price = the lower amount resulting from calculation of the price of Juice
by means of application of formulas “A” and “B” of Exhibit III (R$);


Q = volume of juice supplied in the corresponding month (t)


[*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



34

--------------------------------------------------------------------------------




EXHIBIT V - MEASUREMENT


1.    Juice rate measurement


1.1.    All volumes of juice shall be measured in tons.


1.2.    The following resources and criteria shall be taken into consideration
to control the transfer of juice by pipes from PARAÍSO factory to AMYRIS
evaporation unit.


1.2.1.    PARAÍSO and AMYRIS shall install [*]


1.2.2.    [*]


1.2.3.    [*]


1.2.4.    [*]


1.2.5.    [*]


1.2.6.    In order to guarantee a precise measurement, [*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



35

--------------------------------------------------------------------------------




1.2.6.1.    [*]


1.2.6.2.    [*]


1.2.7.    [*]


1.2.8.    [*]


1.2.9.    [*]


1.2.9.1.    [*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



36

--------------------------------------------------------------------------------




1.2.10    [*]


2.     Vinasse flow metering


2.1.    All volumes of vinasse shall be measured in cubic meters.


2.2.    The following resources and criteria shall be taken into consideration
to control the transfer of vinasse by pipes from AMYRIS to the point of receipt
of vinasse of PARAÍSO.


2.2.1.    [*]




[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



37